Citation Nr: 0817569	
Decision Date: 05/29/08    Archive Date: 06/09/08

DOCKET NO.  06-17 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for cervical spine 
disability (claimed as C3-C6 spondylosis).

2.  Entitlement to service connection for bilateral knee 
disability (claimed as osteoarthritis of the knees).

3.  Entitlement to service connection for bilateral hand 
disability (claimed as carpal tunnel syndrome).


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel

INTRODUCTION

The appellant in this case is a veteran who had active duty 
service from May 1967 to October 1970 with service in 
Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran's notice of disagreement was received in 
January 2005.  A statement of the case was issued in March 
2006, and a substantive appeal was received in May 2006.  


FINDINGS OF FACT

1.  Bilateral knee disability (claimed as osteoarthritis of 
the knees) was not manifested during the veteran's active 
duty service or for many years thereafter, nor is bilateral 
knee disability (claimed as osteoarthritis of the knees) 
otherwise related to such service.

2.  Bilateral hand disability (claimed as carpal tunnel 
syndrome) was not manifested during the veteran's active duty 
service or for many years thereafter, nor is bilateral hand 
disability (claimed as carpal tunnel syndrome) otherwise 
related to such service.

3.  Cervical spine disability (claimed as C3-C6 spondylosis) 
was not manifested during the veteran's active duty service 
or for many years thereafter, nor is cervical spine 
disability (claimed as C3-C6 spondylosis) otherwise related 
to such service.




CONCLUSIONS OF LAW

1.  Bilateral knee disability (claimed as osteoarthritis of 
the knees) was not incurred in or aggravated by service.   38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2007).

2.  Bilateral hand disability (claimed as carpal tunnel 
syndrome) was not incurred in or aggravated by service.   38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2007).

3.  Cervical spine disability (claimed as C3-C6 spondylosis) 
was not incurred in or aggravated by service.   38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a 
letter dated in October
2003.  The notification substantially complied with the 
requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002), identifying the evidence necessary to substantiate a 
claim and the relative duties of VA and the claimant to 
obtain evidence; and Pelegrini v. Principi, 18 Vet. App. 112 
(2004), requesting the claimant to provide evidence in his 
possession that pertains to the claims.  

The RO also provided the appellant with notice in July 2006, 
subsequent to the initial adjudication.  The notification 
substantially complied with the specificity requirements of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the 
five elements of a service connection claim; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), identifying the evidence 
necessary to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence; and Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), requesting the claimant to 
provide evidence in his possession that pertains to the 
claims.  

There was no subsequent readjudication of the claims, but in 
view of the fact that the claims of service connection are 
being denied, no disability ratings or effective dates will 
be assigned.  The veteran and his representative have not 
alleged any prejudice as a result of the untimely 
notification, nor has any been shown.  

Duty to Assist

VA has obtained service treatment records and VA medical 
records, assisted the veteran in obtaining evidence, and 
afforded the veteran a VA examination in October 2003.  By 
letter received in August 2006, the veteran's representative 
stated that there was no additional evidence or arguments to 
add to the claim.  Thus, all known and available records 
relevant to the issues on appeal have been obtained and 
associated with the veteran's claims file; and the veteran 
and his representative have not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

The issues before the Board involve claims of entitlement to 
service connection for bilateral knee disability (claimed as 
osteoarthritis of the knees), bilateral hand disability 
(claimed as carpal tunnel syndrome), and cervical spine 
disability (claimed as C3-C6 spondylosis).  Applicable law 
provides that service connection will be granted if it is 
shown that the veteran suffers from disability resulting from 
an injury suffered or disease contracted in line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
arthritis, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service treatment records are silent for any complaints of, 
treatments for, and diagnoses of bilateral knee disability 
(claimed as osteoarthritis of the knees), hand disability 
(claimed as carpal tunnel syndrome), and cervical spine 
disability (claimed as C3-C6 spondylosis).  An October 1970 
separation examination shows that the upper extremities, 
lower extremities, and spine were clinically evaluated as 
normal and there were no indications of osteoarthritis of the 
knees, carpal tunnel syndrome of both hands, and C3-C6 
spondylosis.

The veteran underwent VA examination in November 1971 in 
connection with heart murmur, eye disability, and nervous 
disability claims.  Significantly, the veteran did not voice 
any complaints related to the neck/cervical spine, knees, or 
hands, and musculoskeletal examination did not result in any 
findings of abnormalities of the neck/cervical spine, knees, 
or hands. 

Other post medical records show that the veteran was treated 
for osteoarthritis of the knees, carpal tunnel syndrome of 
both hands, and C3-C6 spondylosis many years after service.  
VA treatment records show that he was treated for his right 
knee in July 1998 and was diagnosed with degenerative joint 
disease of both knees in August 2001 (over 30 years after 
service).  However, in a statement received in October 2005, 
the veteran reported seeking treatment at a private medical 
facility as early as October 1982; even so, this is 12 years 
after service.  The Board notes that carpal tunnel syndrome 
was diagnosed in July 1998 (approximately 28 years after 
service).  A July 1998 VA treatment record shows that the 
veteran underwent an x-ray that showed mild spondylosis at 
C3-C6 one month prior, which dates the x-ray at June 1998 
(approximately 28 years after service).  The lengthy period 
without complaints of or treatments for osteoarthritis of the 
knees, carpal tunnel syndrome of both hands, and C3-C6 
spondylosis after service suggests that there has not been a 
continuity of symptomatology.  See Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).  Further, the one year presumption of 
incurrence in service for arthritis is not for application.  

As noted above, the veteran underwent a VA examination in 
October 2003 and the diagnoses were as follows: bilateral 
knee osteoarthritis and spondylosis C3 through C6.  The VA 
examiner was unable to make a diagnosis of bilateral carpal 
tunnel syndrome and recommended a nerve conduction velocity 
test.  The Board notes that although the VA examiner did not 
provide medical opinions as to the etiology of the 
disabilities and although the veteran was not provided 
another VA examination (to obtain such opinions and to 
administer a nerve conduction velocity test), the evidence of 
record does not establish that the veteran sustained 
pertinent injuries in service.   

The Board acknowledges statements from the veteran as 
reflected in October 2003 and February 2004 VA treatment 
records and in the October 2003 VA examination that 
altogether show that his osteoarthritis of the knees resulted 
from an injury when he fell approximately 8 feet off of a 
roof while in service.  However, service medical records do 
not document any such injuries, and no such injuries were 
reported by the veteran at separation or shortly after 
service when he advanced claims based on unrelated disorders.  
In other words, there is no report of the injury at the very 
times it would be reasonable to expect that the injuries 
would be reported.   

The Board also acknowledges statements made by the veteran as 
reflected in a February 2004 VA treatment record in which he 
claimed that in the 1970's he went to seek treatment by a 
private medical physician and refused to undergo surgery.  
However, the Board again notes that the veteran had submitted 
a claim for other VA benefits based on other disabilities 
that was received in March 1971.  It was not until September 
2003 when the veteran's claim for osteoarthritis of the 
knees, carpal tunnel syndrome of both hands, and C3-C6 
spondylosis was received.  This suggests that the veteran did 
not believe he had osteoarthritis of the knees, carpal tunnel 
syndrome of both hands, and C3-C6 spondylosis related to his 
service until many years after service as the Board believes 
it reasonable to assume that the veteran would have included 
osteoarthritis of the knees (especially if he fell of a roof 
while in service), carpal tunnel syndrome of both hands, and 
C3-C6 spondylosis claims with his earlier claim.  It is also 
significant that the November 1971 VA examination associated 
with the earlier claim for benefit did not include any 
complaints of osteoarthritis of the knees, carpal tunnel 
syndrome of both hands, and C3-C6 spondylosis.  In reviewing 
VA medical records, there is also at least one reference in 
March 2002 to the veteran complaining of knee pain for 20 
years which would date the knee pain to sometime in the 
1980's, a number of years after the veteran's discharge in 
1970.  In sum, there is no supporting evidence to suggest any 
continuity of osteoarthritis of the knees, carpal tunnel 
syndrome of both hands, and C3-C6 spondylosis from service to 
show a nexus to service.   

The Board acknowledges the veteran's honorable service and 
understands his contentions.  However, the lack of pertinent 
complaints and findings during service, the normal findings 
related to the spine, upper extremities, and lower 
extremities at separation examination, the lack of any 
pertinent complaints or findings on VA examination in 1971, 
and the lack of documented medical findings for a number of 
years thereafter leads the Board to conclude that the 
preponderance of the evidence is against the veteran's 
claims. 


ORDER

The appeal is denied as to all issues.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


